Exhibit 10.2(s)

A G R E E M E N T

THIS CONSULTING AGREEMENT is made as of the 1st day of November, 2014 between
CYTEC INDUSTRIES INC., a corporation organized and existing under the laws of
the state of Delaware, whose address is Five Garret Mountain Plaza, Woodland
Park, New Jersey, 07424 (“CLIENT”), and David M. Drillock, whose address is 2338
Simmons Gap Road, Free Union, Va 22940 (“CONSULTANT”).

W I T N E S S E T H:

The parties hereto mutually agree as follows:

1. CLIENT hereby retains CONSULTANT on the terms and conditions hereinafter
stated as consultant and advisor to CLIENT to provide CLIENT with the following
services: Business Process Transformation and ERP implementation oversight
reporting to the Chief Financial Officer and such related services as CLIENT may
from time to time deem appropriate. CONSULTANT hereby accepts such retainer and
agrees to act as such consultant and advisor. In performing services hereunder,
CONSULTANT shall function as an independent contractor and not as an employee or
agent of CLIENT. CONSULTANT represents that CONSULTANT is not and will not
become a party to any agreement which would conflict with this Consulting
Agreement in any way or which would prevent CONSULTANT from performing
CONSULTANT’s obligations under this Consulting Agreement. CONSULTANT agrees to
schedule CONSULTANT’s hours and devote such time to the performance of services
hereunder as is necessary to perform the services requested by CLIENT. All
services hereunder to be rendered by CONSULTANT shall be rendered at



--------------------------------------------------------------------------------

CONSULTANT’s principal place of business or such places, and at such times (not
to exceed a total of 5 full days per month), as CLIENT may request.

2. The term of this Consulting Agreement shall commence on November 1, 2014, and
shall continue for a period of 7 months, ending May 29, 2015, unless sooner
terminated by either party giving the other not less than sixty (60) days
advance written notice.

3. As a retainer fee for CONSULTANT’s services hereunder, CLIENT shall pay
CONSULTANT, while this Consulting Agreement is in effect, the sum of $2000 for
each full day on which, at the request of CLIENT, CONSULTANT performs services
hereunder. In addition, CLIENT shall reimburse CONSULTANT for such reasonable
out-of-pocket traveling and living expenses (including reimbursement for economy
class travel and accommodations, but excluding cost of travel between
CONSULTANT’s place of business and CLIENT’s facilities located within fifty
(50) miles of CONSULTANT’s place of business), as CONSULTANT shall incur while
away from CONSULTANT’s principal place of business on business for, and at the
request of, CLIENT, provided that (i) CONSULTANT utilizes the services of
CLIENT’s designated travel agent to make CONSULTANT’s travel arrangements or
(ii) CONSULTANT’s travel expenses are no more than the travel expenses
CONSULTANT would have incurred if the relevant travel arrangements were made
through CLIENT’s designated travel agent. Such reimbursement shall be made
promptly upon receipt of CONSULTANT’s statements therefor.

4. CONSULTANT shall indemnify CLIENT, and any parent, affiliate, subsidiary,
officer, director or employee of CLIENT, against any claims or losses suffered
by CLIENT on account of personal injuries or death, or damage to property,
resulting directly or indirectly from the performance by CONSULTANT of services
under this Agreement, except to the extent such

 

2



--------------------------------------------------------------------------------

personal injuries, death or damage to property result directly from the
negligence of CLIENT.

5. CONSULTANT is engaged by the CLIENT only for the purposes and to the extent
set forth in this Agreement and, accordingly, nothing in this Agreement shall be
considered to create the relationship of employer-employee between CLIENT and
CONSULTANT. CONSULTANT shall be solely and unconditionally responsible for any
and all city, state and federal income taxes, social security withholding taxes,
and any other self-employment tax obligation relating to the income which
CONSULTANT may derive from this Agreement. CLIENT and CONSULTANT shall report
any and all payments made by CLIENT pursuant to this Agreement to the
appropriate governmental agencies in a manner consistent with CONSULTANT’s
status as an independent contractor. CONSULTANT’s services hereunder shall not
qualify for participation in any plans, arrangements or distributions by CLIENT
pertaining to, or in connection with, any pension, stock, bonus, profit sharing,
welfare or similar benefit plan offered by CLIENT to its employees, and
CONSULTANT shall have no right or power to enter into any contract or commitment
on behalf of CLIENT.

6. This Consulting Agreement shall be subject to review by the parties hereto
during the sixty (60) day period immediately preceding the expiration of the
term of this Consulting Agreement with a view to determining whether this
Consulting Agreement shall be renewed and, if renewed, the terms and conditions
of such renewal, including specifically, without limiting the generality of the
foregoing, the amount of the fee to be paid and the level of consulting and
advisory services that will be required. Neither party hereto shall be obligated
to enter into any renewal or extension of this Consulting Agreement except upon
such terms and conditions as shall be mutually agreeable to the

 

3



--------------------------------------------------------------------------------

parties hereto, all as shall be fully set forth in a formal written instrument
signed by the parties hereto.

7. This Consulting Agreement constitutes the entire understanding between the
parties hereto relating to the subject matter hereof and may be amended only by
a written instrument executed by both parties and specifically stating that it
is an amendment of this Consulting Agreement.

8. EXHIBIT A, which is attached hereto, is hereby made a part of this Consulting
Agreement.

9. This Consulting Agreement shall be construed in accordance with and governed
by the law of the State of New Jersey.

IN WITNESS WHEREOF, this Consulting Agreement has been executed as of the date
first above written.

 

 

CYTEC INDUSTRIES INC. By   /S/ Daniel G. Darazsdi  

Name: Daniel G. Darazsdi

   

Title: Chief Financial Officer

CONSULTANT By:   /S/ David M. Drillock  

Name David M. Drillock

   

S.S.No: XXX-XX-XXXX

 

4



--------------------------------------------------------------------------------

EXHIBIT A

Attached to and constituting part of the Consulting Agreement made as of
November 1, 2014, by and between Cytec Industries Inc. (“Client”) and David M.
Drillock (“Consultant”).

* * * * * *

A. Consultant understands that in the performance of Consultant’s services
hereunder Consultant may obtain knowledge of “confidential information”, as
hereinafter defined, relating to the business of Client (or any of its
subsidiary or affiliated companies). As used herein, “confidential information”
means any information (including, without limitation, any formula, pattern,
device, plan, process or compilation of information) which (i) is, or is
designed to be, used in the business of Client (or any of its subsidiary or
affiliated companies) or results from its or their research and/or development
activities, (ii) is private or confidential in that it is not generally known or
available to the public and (iii) gives Client (or any of its subsidiary or
affiliated companies) an opportunity to obtain an advantage over competitors who
do not know or use it. Consultant shall not, without the written consent of an
officer of Client, either during the term of this Consulting Agreement or
thereafter, (a) use or disclose any such confidential information outside Client
(or any of its subsidiary or affiliated companies), (b) publish any article with
respect thereto, or (c) except in the performance of Consultant’s services
hereunder, remove or aid in the removal from the premises of Client any such
confidential information or any property or material which relates thereto.

 

  B. (l)     Consultant shall promptly disclose to Client any and all
inventions, improvements, machines, appliances, processes, products, or the like
(all of which are referred to herein as “inventions”) which Consultant may
invent, conceive, produce, or reduce to practice, either solely or jointly with
others, at any time while this Consulting Agreement is in effect which relate to
Consultant’s services hereunder.

(2)     All such inventions shall at all times and for all purposes be regarded
as acquired and held by Consultant in a fiduciary capacity for, and solely for
the benefit of, Client.

 

  (3)     With respect to all such inventions, Consultant shall:

 

  (i) treat all information with respect thereto as confidential information
within the meaning of, and subject to, Paragraph A of this Exhibit;

 

  (ii) keep complete and accurate records thereof, which records shall be the
property of Client;

 

  (iii)

execute any application for letters patent of the United States and of any and
all other countries covering such inventions, and give to

 

5



--------------------------------------------------------------------------------

  Client, its attorneys and solicitors all reasonable and requested assistance
in preparing such application;

 

  (iv) from time to time, upon the request and at the expense of Client, but
without charge for services beyond the payments herein provided for, execute all
assignments or other instruments required to transfer and assign to Client (or
as it may direct) all inventions, and all patents and applications for patents
covering such inventions or otherwise required to protect the rights and
interests of Client;

 

  (v) testify in any proceedings or litigation as to all such inventions; and

 

  (vi) in any case Client shall desire to keep secret any such invention, or
shall for any reason decide not to have letters patent applied for thereon,
refrain from applying for letters patent thereon.

Payments at reasonable hourly rates shall be made by Client to Consultant for
time actually spent by Consultant in the foregoing activities at the request of
Client, if such activities occur after termination of this Consulting Agreement.

C. In addition to the requirements of Paragraph A of this Exhibit with respect
to confidential information, Consultant also agrees not to publish the results
of any of Consultant’s work hereunder without giving Client at least 90-days’
prior written notice of Consultant’s intention to do so. Consultant agrees to
consider any suggestions of Client in regard to such publication.

D. Any notice or request expressly provided for or permitted under this
Consulting Agreement shall be in writing, shall be given either manually or by
mail, telegram, telex, facsimile message, cable or other written means and shall
be deemed sufficiently given if an when received by the party to be notified at
its address first set forth in this Consulting Agreement or if and when mailed
by registered or certified mail, postage prepaid, addressed to such party at
such address. Either party may, by notice to the other, change its address for
receiving such notices and requests.

E. This Consulting Agreement shall inure to the benefit of any assigns,
successors in business, or nominees of Client and, except with respect to the
consulting services to be performed by Consultant, shall be binding upon the
heirs, executors, administrators and legal representatives of Consultant.

 

6